J.W.S. BUTLER, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Butler v. CommissionerDocket No. 5982.United States Board of Tax Appeals4 B.T.A. 836; 1926 BTA LEXIS 2207; September 15, 1926, Decided *2207 J.W.S. Butler, Esq., pro se.  A. Calder Mackay, Esq., for the respondent.  ARUNDELL*836  ARUNDELL: This is a proceeding for the redetermination of a deficiency in income tax for the calendar year 1923 in the amount of $1,211.51.  The petitioner alleges error on the part of the Commissioner in denying to him the privilege of dividing his income between himself and his wife on the community property basis.  The appeal was submitted on the pleadings and the only facts before us are those admitted by the Commissioner in his answer.  Of these the only ones material are that the petitioner is a citizen of the United States and that during the calendar year 1923 he and his wife were residents of and domiciled in the State of California.  These facts are not sufficient to warrant our disturbing the action of the Commissioner.  Judgment for the Commissioner.